Citation Nr: 0820030	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-43 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for right hip pain.

2.  Entitlement to service connection for right knee and 
right leg pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel 




INTRODUCTION

The veteran served on active duty from February 1984 to July 
1985 and from October 1988 to June 1990.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision denying the 
veteran's claim for service connection for right hip, knee, 
and leg pain. 


FINDINGS OF FACT

1.  The evidence fails to show any right hip disability.

2.  The evidence fails to show any right knee or leg 
disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a right hip 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Criteria for service connection for a right knee and 
right leg disability have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

In a prior benefits claim, the veteran sought service 
connection for mechanical lower back pain that she alleged 
was initially caused by an in-service injury in 1990 and 
aggravated after discharge by a motor vehicle accident.  When 
filing a notice of disagreement (NOD) with the RO's denial of 
her mechanical lower back pain claim, the veteran alleged 
that she also had "right knee pain, right hip pain, and 
right leg pain [that] exist secondary to [her] back injury."  
The RO treated these allegations as new claims, the denials 
of which are addressed in the instant appeal.  

The Board first notes that because the RO denied the 
veteran's service connection claim for mechanical lower back 
pain and because the veteran failed to perfect a timely 
appeal of that denial, the denial of that decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103.  Accordingly, service connection may not be 
granted for any hip, knee, or leg disabilities as secondary 
to the veteran's back condition.   However, to ensure a 
complete and fair review of the veteran's right hip, knee, 
and leg pain claims, the Board will review the record to 
ensure that no independent bases for these claims exist.

The veteran asserts that her current right hip, knee, and leg 
pain stems from an injury that she incurred while on active 
duty in the United States Army.  Specifically, the veteran 
contends that she injured her right hip, knee, and leg in 
April 1990 when jumping off of a two and a half ton truck 
while carrying a heavy rucksack and that she received 
treatment for her injuries before her discharge in June 1990.  
The veteran further contends that her injuries were 
exacerbated by her two post-service motor vehicle accidents 
and that she is currently disabled as a result.

Service medical records reflect that the veteran sought 
medical treatment in April 1990 after reporting an injury 
that she sustained while wearing her rucksack.  The veteran 
was prescribed medication and moist heat for her back pain, 
but the record fails to mention treatment for right hip, knee 
or leg pain.  In her follow-up examinations approximately two 
weeks after her injury, the treating physician noted that 
when asked the veteran reported that her back pain did not 
radiate into either leg or below her knee.  Moreover, while 
the veteran complained of right hip pain, the treating 
physician made no diagnosis of hip injury and instead 
diagnosed the veteran with a possible right side mild spasm 
and related tenderness.  During the veteran's May 1990 
separation physical, the examiner noted no hip, knee, or leg 
disabilities, finding her lower extremities to be normal; and 
in her report of medical history, the veteran denied having 
any swollen or painful joints; cramps in her legs; arthritis, 
rheumatism, or bursitis; bone, joint, or other deformity; 
lameness; recurrent back pain; or "trick" or locked knee.

According to the medical records before the Board, the 
veteran received treatment for right hip pain in April 2001, 
June 2001, and July 2002; right knee pain in March 1995, June 
1995, and September 2003; and right leg pain in November 1995 
and October 1998.  However, no hip, knee, or leg disability 
was ever diagnosed.  

In January 1992 and August 1995 the veteran was involved in 
motor vehicle accidents, and in December 1995 a CAT scan 
revealed that the veteran was diagnosed as having a 
"[m]inimal diffuse disc bulge at L4-5," for which she 
received physical therapy and pain medication.  VA treatment 
records reflect a diagnosis of chronic lower back pain and 
lumbar radiculopathy.   

The veteran's joints and extremities were found normal at 
separation, and her service medical records fail to reveal 
any treatment for a right hip, knee, or leg injury.  While 
the medical treatment records reflect a current diagnosis of 
lumbar radiculopathy, there is no evidence that the veteran 
currently has a right hip, knee, or leg disability separate 
from her back disability.  

While the veteran has been treated for hip, knee, and leg 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Furthermore, while the veteran believes that she has current 
right hip, knee, and leg disabilities, she is not qualified 
to prove a matter requiring medical expertise, such as would 
be needed to offer a diagnosis or an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As such, the veteran's opinion is insufficient to 
diagnose a hip, knee, or leg disability.

The Board finds that evidence of a current disability has not 
been presented in the case of the veteran's right hip, knee, 
or leg; and, in the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the criteria for service 
connection have not been met, and the veteran's claim is 
denied.  

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated September 2001, which essentially informed the 
veteran of the all four elements as required by the Pelegrini 
II Court as stated above.  While the veteran was not 
expressly instructed to provide any evidence in her 
possession that pertains to the claim, she was instructed to 
provide evidence that the RO might need as soon as possible.  
Additionally, in the veteran's July 2003 request for a 
meeting with a decision review officer, the veteran stated 
that she "did not have any additional medical evidence to 
provide at this time," reflecting that she had actual 
knowledge of the need to submit any evidence in her 
possession.  

VA and private treatment records have been obtained, as have 
service medical records.  The veteran requested and 
participated in two conferences with a decision review 
officer.  Additionally, the veteran was scheduled for a 
hearing before the Board, but she failed to attend her 
scheduled hearing.  The veteran has not been provided with a 
VA medical exam; however, because the Board has determined 
that there is no evidence of a current disability, the duty 
to provide an examination is not triggered.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for right hip pain is denied.

Service connection for right knee and right leg pain is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


